


Exhibit 10.22.1

 

STOCK OPTION AGREEMENT

under the

PARAGON SOLUTIONS, INC.

INCENTIVE STOCK OPTION PLAN

 

Number Shares Subject to Option:  See the Notice of Conversion of Paragon
Solutions, Inc. Stock Options delivered with this Agreement (the “Conversion
Notice”)

 

Exercise Price per Share:   $

 

Date of Grant:                                        See Conversion Notice

 

Type of Option:                                ý  Incentive Stock Option

 

  o  Non-Qualified Stock Option

 

1.   Grant of Option.  First Consulting Group, Inc. (the “Company”), assumed the
Paragon Solutions, Inc. Incentive Stock Plan (the “Plan”) in connection with the
merger of its wholly-owned subsidiary and Paragon Solutions, Inc. (the
“Merger”).  This agreement (the “Agreement”) sets forth the terms and conditions
of the Non-Qualified Stock Option granted to the Optionee named on the signature
page hereto (the “Optionee”) by Paragon Solutions, Inc. on the Date of Grant set
forth in the Conversion Notice.  This Agreement also sets forth the number of
shares of the Company’s $0.001 par value common stock represented by this stock
option (the “Stock”) (as converted from the common stock of Paragon Solutions,
Inc. to the Stock of the Company, in accordance with the terms of the Merger),
at the exercise price per share set forth in the Conversion Notice (the
“Option”).  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned such terms in the Plan.

 

2.   Vesting of Option.  See the Conversion Notice for vesting schedule.  No
further vesting occurs with regard to your stock options after your termination
date.

 

3.   Period of Option and Limitations on Right to Exercise.   A Non-Qualified
Stock Option shall not be exercisable more than fifteen (15) years after the
date it is granted (the “Expiration Date”).  An Incentive Stock Option shall not
be exercisable more than ten (10) years after the date it is granted.  The
Option will, to the extent not previously exercised, lapse under the earliest of
the following circumstances:

 

(a)                                  The Option shall lapse as of 5:00 p.m.,
Eastern Time, on the Expiration Date as shown above.

 

(b)                                 The Option shall lapse on the fifth (5th)
day after the Optionee’s termination of service with Paragon Solutions, Inc. or
its affiliates or subsidiaries for any reason, including death and disability.

 

Exercise of Option.  The Option shall be exercised by written notice directed to
the Secretary of the Company at the principal executive offices of the Company. 
(See Conversion Memo for E*TRADE information).

 

4.   Withholding.  The Company has the authority and the right to deduct or
withhold, or require the Optionee to remit to the Company, an amount sufficient
to satisfy federal, state, and local taxes (including the Optionee’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the exercise of the Option.  Such withholding requirement
may be satisfied, in whole or in part, at the election of the Company, by
withholding from the Option shares of Stock having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes.

 

1

--------------------------------------------------------------------------------


 

5.   Limitation of Rights.  The Option does not confer to the Optionee or the
Optionee’s personal representative any rights of a shareholder of the Company
unless and until shares of Stock are in fact issued to such person in connection
with the exercise of the Option.  Nothing in this Agreement shall interfere with
or limit in any way the right of the Company or any of its subsidiaries to
terminate the Optionee’s service at any time, nor confer upon the Optionee any
right to continue in the service of the Company or any of its subsidiaries.

 

6.   Stock Reserve.  The Company shall at all times during the term of this
Agreement reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement.

 

7.   Restrictions on Transfer and Pledge.  The Option may not be pledged,
encumbered, or hypothecated to or in favor of any party other than the Company
any of its subsidiaries, or be subject to any lien, obligation, or liability of
the Optionee to any other party other than the Company or any of its
subsidiaries.  The Option is not assignable or transferable by the Optionee
other than by will or the laws of descent and distribution or pursuant to a
domestic relations order that would satisfy Section 414(p)(1)(A) of the Code;
provided, however, that the Committee may (but need not) permit other transfers
where the Committee concludes that such transferability (i) does not result in
accelerated taxation and (ii) is otherwise appropriate and desirable, taking
into account any factors deemed relevant, including without limitation, state or
federal tax or securities laws applicable to transferable options. The Option
may be exercised during the lifetime of the Optionee only by the Optionee or any
permitted transferee.

 

8.   Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

 

9.   Successors.  This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

 

10.   Severability.  If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

 

11.   Notice.  Notices and communications under this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid.  Notices to the
Company must be addressed to:

 

First Consulting Group, Inc.

111 West Ocean Boulevard, 4th Floor

Long Beach, California  90802

Attn:  Corporate and Legal Affairs

 

or any other address designated by the Company in a written notice to the
Optionee.  Notices to the Optionee will be directed to the address of the
Optionee then currently on file with the Company, or at any other address given
by the Optionee in a written notice to the Company.

 

12.   Tax Consequences.  Set forth below is a brief summary of some of the
federal tax consequences of exercise of the Option and disposition of the Option
Shares.  THIS SUMMARY IS NOT COMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE
OPTION OR DISPOSING OF THE OPTION SHARES.

 

(a)                                  Exercise of Non-Qualified Stock Option. 
Upon exercise of a Non-Qualified Stock Option, Optionee normally will be treated
as having received compensation income (taxable at ordinary income tax rates)
equal to the excess, if any, of the Fair Market Value of the

 

2

--------------------------------------------------------------------------------


 

Option Shares on the date of exercise over the Exercise Price.  The Company will
be required to withhold from Optionee’s compensation or collect from Optionee
and pay to the applicable taxing authorities an amount in cash equal to a
percentage of this compensation income at the time of exercise, and may refuse
to honor the exercise and refuse to deliver Option Shares if such withholding
amounts are not delivered at the time of exercise.

 

(b)                                 Disposition of Shares. Upon the exercise of
a Non-Qualified Stock Option, any gain realized on disposition of the Option
Shares will be treated as capital gain, which may be long-term or short-term
depending on the period that the Option Shares were held.

 

13.                                 Supercedence.  This Agreement, the
Conversion Notice, and the Plan contain the entire agreement between the parties
with respect to the Option granted herein and supercede any other agreement,
arrangement or understanding between Paragon Solutions, Inc and the Optionee
with respect to such Option.  Optionee represents and warrants that no written
or oral promise or inducement has been offered or made except as set forth
herein.

 

IN WITNESS WHEREOF, First Consulting Group, Inc., acting by and through its duly
authorized officers, has caused this Agreement to be executed, and the Optionee
has executed this Agreement, all as of the day and year first above written.

 

 

FIRST CONSULTING GROUP, INC.

 

 

 

 

 

 

 

 

 

By:

/s/:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

PRINT NAME:

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE ID:

 

 

 

3

--------------------------------------------------------------------------------
